DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: Applicant is requested to amend the first paragraph of the specification to include the issued patent number for related application 15/910,252 (as well as related application 16/422,592, when available), as has been done for related application 15/360,808.  
Appropriate correction is required.

Claim Objections
Claim 4 is objected to because of the following informalities: in line 2, “addition” should apparently read --addiction--.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities: in line 2, “an nicotine” should apparently read --a nicotine--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 8, 9, 24, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "said one or more visual stimuli" in line 1.  There is insufficient antecedent basis for this limitation in the claim, as only “a” visual stimuli has been previously recited.
Claim 9 recites the limitation "said one or more said auditory stimuli" in line 1.  There is insufficient antecedent basis for this limitation in the claim, as only “an” auditory stimuli has been previously recited.
Claim 24 recites the limitation "wherein repeatedly pulsing the light comprises" in line 1.  However, no repeatedly pulsing of a light has been previously recited.  For sake of compact prosecution, this claim has been taken herein to depend upon claim 22, which does recite such repeatedly pulsing a light.
Claim 25 is rejected by virtue of its dependence upon claim 24.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10, 11, 13, and 33-39 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Woo (U.S. Pub. No. 2017/0312476 A1; cited in the IDS filed 14 May 2020).
Regarding claim 1, Woo discloses a method of treating two or more symptoms in a person (Abstract; [0001]; [0136]; capable of such treating), said method comprising administering a therapeutically effective amount of a sensory stimulus to the person, where said sensory stimulus includes one or more of a visual stimuli and an auditory stimuli ([0016]).
Regarding claim 2, Woo discloses that said symptoms include anxiety, sleepiness, sweating, tearing of eyes, running of a nose, goosebumps, shaking, hot flushes, cold flushes, aching bones, aching muscles, restlessness, nausea, vomiting, muscle twitching, stomach cramps, pain, a need to use an opioid, a desire to use an opioid, and sleep disturbances ([0001]; [0136]; capable of such treating).
Regarding claims 3-5, Woo discloses that said symptoms result from the person undergoing an addiction withdrawal, wherein the addiction withdrawal is from an opioid addiction or a nicotine addiction (capable of such treating).

Regarding claim 7-9, Woo discloses the broadest reasonable interpretation of these claims, as claim 1 recites one or more of a visual stimuli and an auditory stimuli.  Woo teaches both a visual stimuli and/or an auditory stimuli.  Thus, where claims 7 and 8 further specify the visual stimuli, Woo still meets the claims because it teaches an auditory stimuli; similarly, where claim 9 further specifies the auditory stimuli, Woo still meets the claim because it teaches a visual stimuli.
Regarding claims 10 and 11, Woo discloses that said sensory stimulus includes two or more sensory stimuli patterns including a first stimuli pattern that is different than a second stimuli pattern, where said first stimuli pattern has a first pulse frequency and said second stimuli pattern has a second pulse frequency ([0016]-[0017]; [0060]; [0064]).
Regarding claim 13, Woo discloses that said two or more sensory stimuli patterns includes a third stimuli pattern that is different than said first stimuli pattern and said second stimuli pattern ([0063]-[0064]).
Regarding claim 33, Woo discloses obtaining at least one measurement of the person using at least one sensor, determining a state of the person from the at least one obtained measurement, and modifying said sensory stimulus according to said determined state of the person ([0008]; [0017]).

Regarding claim 35, Woo discloses that said determined state of the person is a state of sleep or a level or change in a level of relaxation or arousal ([0006]).
Regarding claim 36, Woo discloses providing a headset to be worn by the person and administering, with the headset, the therapeutically effective amount of a sensory stimulus to the person (Fig. 2; [0008]-[0009]).
Regarding claims 37-39, Woo discloses that said symptoms result from the person undergoing an addiction withdrawal, wherein the addiction withdrawal is from an opioid addiction or a nicotine addiction (capable of such treating).

Claims 1, 8, 10-14, 31, and 32 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Otis (U.S. Pub. No. 2012/0211013 A1; cited in the IDS filed 19 July 2019).
Regarding claim 1, Otis discloses a method of treating two or more symptoms in a person (Abstract; [0012]; capable of such treating), said method comprising administering a therapeutically effective amount of a sensory stimulus to the person, where said sensory stimulus includes one or more of a visual stimuli and an auditory stimuli ([0003]; [0039]; [0105]).
Regarding claim 8, Otis discloses that the visual stimuli includes a sinusoidally varying light source (Fig. 4; [0026]; [0039]).

Regarding claims 12-14, Otis discloses that said first stimuli pattern includes a first sinusoidal component that is between 3.75 Hz and 4.25 Hz, is between 1.25 Hz and 1.75 Hz, or is between 0.25 Hz and 0.75 Hz, and where said second stimuli pattern includes a second sinusoidal component that is between 3.75 Hz and 4.25 Hz, is between 1.25 Hz and 1.75 Hz, or is between 0.25 Hz and 0.75 Hz, where said two or more sensory stimuli patterns includes a third stimuli pattern that is different than said first and second stimuli patterns, wherein said third stimuli pattern includes a third sinusoidal component that is between 3.75 Hz and 4.25 Hz, is between 1.25 Hz and 1.75 Hz, or is between 0.25 Hz and 0.75 Hz (Fig. 4; [0096]; [0117]-[0120]; e.g., if n is -6, the beat frequency is between 0.25 Hz and 0.75 Hz).
Regarding claims 31 and 32, Otis discloses that said first stimuli pattern includes a first sinusoidal component corresponding to a first delta brain wave frequency, a first theta brain wave frequency, or a first alpha brain wave frequency, and where said second stimuli pattern includes a second sinusoidal component corresponding to a second delta brain wave frequency, a second theta brain wave frequency, or a second alpha brain wave frequency, where said third stimuli pattern includes a third sinusoidal component corresponding to a third delta brain wave frequency, a third theta brain wave frequency, or a third alpha brain wave frequency, and where said second stimuli pattern includes a fourth sinusoidal component corresponding to a fourth delta brain wave .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-19, 21, 22, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Gleeson, III (U.S. No. 4,892,106; cited in the IDS filed 19 July 2019; hereinafter known as “Gleeson”).
Regarding claim 15, Gleeson discloses a method of treating two or more symptoms in a person (Abstract; col. 1, lines 12-19; capable of such treating), said method comprising administering a therapeutically effective amount of a sensory 
Regarding claim 16, Gleeson discloses periodically providing a sensory stimulus including simultaneously providing a left visual stimuli pattern to the left eye, a right visual stimuli pattern to the right eye, a left auditory stimuli pattern to the left side of the head, and a right auditory stimuli pattern to the right side of the head (col. 2, lines 1-22; 
Regarding claim 17, Gleeson discloses alternating sensory stimuli between a third sensory stimuli including simultaneously providing a left visual stimuli pattern to the left eye and a left auditory stimuli pattern to the left side of the head, and a fourth sensory stimuli including simultaneously providing a right visual stimuli pattern to the right eye and a right auditory stimuli pattern to the right side of the head (col. 2, lines 1-22; col. 4, lines 48-67; another one of the sixteen combinations is providing visual stimulation of the left eye and auditory stimulation of the left side; another is providing visual stimulation of the right eye and auditory stimulation of the right side).  
Regarding claim 18, Gleeson discloses alternating sensory stimuli between a fifth sensory stimuli including simultaneously providing a left auditory stimuli pattern to the left side of the head and a right auditory stimuli pattern to the right side of the head, and a sixth sensory stimuli including simultaneously providing a left visual stimuli pattern to the left eye and a right visual stimuli pattern to the right eye (col. 2, lines 1-22; col. 4, lines 48-67; another one of the sixteen combinations is providing auditory stimulation of the left side and the right side; another is providing visual stimulation of the left eye and the right eye).
Regarding claim 19, Gleeson discloses that the left auditory stimuli pattern comprises generating the left auditory stimuli pattern with a left speaker, and wherein generating the right auditory stimuli pattern comprises generating the right auditory stimuli pattern with a right speaker (col. 5, lines 18-22).

Regarding claim 22, Gleeson discloses that one or more of the left visual stimuli pattern or right visual stimuli pattern comprises repeatedly pulsing a light at one or more of a first pulse frequency, a second pulse frequency less than the first pulse frequency, or a third pulse frequency less than the first and second pulse frequencies (col. 6, lines 42-50).
Regarding claim 26, Gleeson discloses that the sequence of stimuli patterns each have a pulse frequency having a pulse period, where a portion of the pulse period includes a stimulus of an auditory frequency of from 240 Hz to 480 Hz (col. 3, lines 33-36).
Regarding claim 27, Gleeson discloses that said portion of said pulse period is one half of the pulse period (e.g., if the entire pulse period includes such a stimulus, a portion that is half of the period also includes this stimulus).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Gleeson as applied to claim 15 above, and further in view of Watson (U.S. Pub. No. 2016/0228771 A1).  Gleeson discloses the invention as claimed, see rejection supra, and further discloses a headset (Fig. 4).  Gleeson fails to disclose that the left auditory stimuli pattern comprises generating the left auditory stimuli pattern with a left bone conduction transducer of the headset, and wherein generating the right auditory stimuli pattern comprises generating the right auditory stimuli pattern with a right bone conduction .

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Gleeson as applied to claim 22 above, and further in view of Otis.  Gleeson discloses the invention as claimed, see rejection supra, but fails to expressly disclose the recited pulse frequencies.  Otis discloses a similar method and device using a visual stimuli and an auditory stimuli (Abstract; [0003]; [0039]; [0105]) wherein a visual stimuli pattern comprises repeatedly pulsing a light at one or more of a first pulse frequency, a second pulse frequency less than the first pulse frequency, or a third pulse frequency less than the first and second pulse frequencies, wherein the first pulse frequency is between 3.75 Hz and 4.25 Hz, the second pulse frequency is between 1.25 and 1.75 Hz, and the third pulse frequency is between 0.25 Hz and 0.75 Hz ([0096]; [0117]-[0120]; e.g., if n is -6, the beat frequency is between 0.25 Hz and 0.75 Hz; the claim language allows only the third frequency to be used) in order to provide a wide range of health benefits ([0012]).  It would have been obvious to one of ordinary skill in the art before the .

Claims 24, 25, and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Gleeson as applied to claims 15 and 22 above, and further in view of Schlangen et al. (U.S. Pub. No. 2012/0095534 A1; cited in the IDS filed 19 July 2021; hereinafter known as “Schlangen”).  Gleeson discloses the invention as claimed, see rejection supra, but fails to expressly disclose repeatedly pulsing the light for a predetermined time interval, wherein the predetermined time interval is 25-45 seconds, or that said first, second, or third stimuli pattern stimulates for a predetermined time interval, wherein the predetermined time interval is 25-35 seconds or 30 seconds.  Schlangen discloses a method and device using a visual stimuli (Abstract) wherein a stimuli pattern comprises pulsing a light for a predetermined time interval that is about 30 seconds in order to enhance biological activity ([0011]; [0040]; [0046]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gleeson with the stimulation time interval taught by Schlangen in order to enhance biological activity.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-32 and 36-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,328,236.  Although the claims at issue are not identical, they are not patentably distinct from each other because they would not meet a one-way test for distinctness; the claims of the issued patent would anticipate or render obvious the present claims.
Claims 1-20, 22, 23, and 31-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 19, and 20 of U.S. Patent No. 10,799,667.  Although the claims at issue are not identical, they are not patentably distinct from each other because they would not meet a one-way test for distinctness; the claims of the issued patent would anticipate or render obvious the present claims.
Claims 1-32 and 36-39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10-12, 15-33, and 36 of copending Application No. 16/418,561 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because they would not meet a one-way test for distinctness; the claims of the reference application would anticipate or render obvious the present claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-32 and 36-39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 43-58 and 62-70 of copending Application No. 16/422,592 (reference application).  Although the claims at issue are not 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact issued as a patent (though the application has been allowed; when the patent issues, this will be no longer be a provisional rejection).
Claims 1-39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of copending Application No. 16/925,031 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because they would not meet a one-way test for distinctness; the claims of the reference application would anticipate or render obvious the present claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-16, 19-32, and 36-39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of copending Application No. 17/005,042 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because they would not meet a one-way test for distinctness; the claims of the reference application would anticipate or render obvious the present claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-16, 19-32, and 36-39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 17/005,047 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because they would not meet a one-way test for distinctness; the claims of the reference application would anticipate or render obvious the present claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Colsen et al. (U.S. No. 4,966,164) teaches administering an auditory stimulus to a person to treat symptoms of withdrawal from an addictive substance, such as nicotine.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THADDEUS B COX/Primary Examiner, Art Unit 3791